AO 94 (Rev. 06/09) Commitment to Another District

 

Mow «a
mer U 5 LU IY
UNITED STATES DISTRICT COUR Buen t's 8000
ERN Dist COURT
for the SAN Jog CALIFORNIA

United States of America
Vv.

Case No. - NE 7 aT = VIA G
Ka wen Viele, ZGUeZ

 

Ne ee te ee

Charging District’s , =
No. CR-1Q- 1015 ~GEA

Defendant U Case No.

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Geer... District of

(if applicable) division. The defendant may need an interpreter for this lang a a

 

 

The defendant: © will retain an attorney.

requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arriy | so that further proceedings may be

promptly scheduled. The clerk of this district must promptly transmit the’pa andvany, bail to the charging district.
Date: i [ Oo
+

 

& - =
Judge ’s signature

ut f
Suc dy Wenn - Maaichehs Gr.
Wsen Vay) éuley i AG Sts USK ag

Printed name and title

 
